COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Satterfield & Pontikes Construction, Inc. v. Texas Southern
                            University, Jim McShan, and Greg Williams

Appellate case number:      01-14-00596-CV

Trial court case number:    2014-12277

Trial court:                334th Judicial District Court of Harris County

       Appellant has filed an opposed emergency motion for temporary relief in this
appeal. The Court requests a response to the emergency motion from appellee Texas
Southern University. The response must be filed no later than 5:00 p.m., 10 days from
the date of this order. See TEX. R. APP. P. 2, 9.2(c)(4).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: August 7, 2014